Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2016

                                      No. 04-16-00388-CR

                                     Raul Aguero AYALA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B14466
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        Appellant’s pro se brief is presently due January 3, 2017. Appellant has filed a motion for
extension of time, stating that he needs additional time to file his brief. We GRANT appellant an
extension of time to file his pro se brief. Appellant’s brief is due February 1, 2017. Appellant
also requests “legal assistance that is not an attorney.” That request is DENIED.



                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court